Citation Nr: 0300813	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  96-27 571A	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Washington, D.C.


THE ISSUE

Entitlement to service connection for bleeding from the 
brain due to hemorraghic fever.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from September 1943 to 
August 1945, and from April 1948 to April 1955.

This appeal arose from a February 1996 rating action that 
denied service connection for bleeding from the brain due 
to hemorraghic fever.  A Notice of Disagreement therewith 
was received subsequently in February 1996, and a 
Statement of the Case (SOC) was issued in June 1996.  A 
Substantive Appeal was received in July 1996, wherein the 
veteran requested a hearing before a Member of the Board 
of Veterans Appeals (Board) in Washington, D.C.  A 
Supplemental SOC was issued in February 2000.

By letter of June 2002, the Board notified the veteran of 
a hearing that had been scheduled for him before a Member 
of the Board in Washington, D.C. for a date in July.  In a 
statement of July 2002, the veteran requested that the 
hearing be re-scheduled to another date.  By letter 
subsequently in July, the Board notified the veteran of a 
hearing that had been scheduled for him before a Member of 
the Board in Washington, D.C. on September 19, 2002.

A death certificate indicates that the veteran died on 
September [redacted], 2002. 


FINDINGS OF FACT

1. The veteran in this case served on active duty from 
September 1943 to August 1945, and from April 1948 to 
April 1955.

2. On December 31, 2002, the Board was notified by the RO 
that the veteran died on September [redacted], 2002.



CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2002); 38 C.F.R. § 20.1302 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 
330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  This appeal on the merits has become moot by 
virtue of the death of the veteran and must be dismissed 
for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 
Supp. 2002); 38 C.F.R. § 20.1302 (2002).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any 
derivative claim brought by a survivor of the veteran.  
38 C.F.R. § 20.1106 (2002).


ORDER

The appeal is dismissed.




		
	JACQUELINE E. MONROE
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


